     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 1 of 31




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JORDYN YOUNG,                     )
                                  )
      Plaintiff,                  )
                                  )         Civil Action
v.                                )         File No.
                                  )
CITY OF SMYRNA,                   )         JURY TRIAL DEMANDED
CHRISTOPHER FLOWERS,              )
individually, and JOSEPH BENNETT, )
individually,                     )
                                  )
      Defendants.                 )
_________________________________ )

        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

      Plaintiff Jordyn Young (hereinafter “Plaintiff” or “Ms. Young”) submits the

following Complaint for Damages and Equitable Relief against Defendant City of

Smyrna (“Smyrna”), Lieutenant Christopher Flowers (“Defendant Flowers”), and

Chief of Police Joseph Bennett (“Defendant Bennett” or “Chief Bennett”)

(collectively, “Defendants”), showing the Court as follows:

                               INTRODUCTION

                                      1.

      From the time she was a teenager, Ms. Young sought to give back to her

community through a career in law enforcement. However, soon after she became
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 2 of 31




a 911 dispatcher for Smyrna at age 20, Ms. Young was subjected to severe and

pervasive sexual harassment, as well as assault, by her supervisor, Defendant Lt.

Christopher Flowers, a 44 year-old married man. When she complained, nothing

was done. After many months and multiple complaints, an independent

investigation was conducted which confirmed that Defendant Flowers had sexually

harassed Ms. Young. Despite this finding, Defendant Flowers received a slap on

the wrist. In contrast, Ms. Young was subjected to a baseless investigation, placed

on administrative leave, and constructively discharged, all in retaliation for her

reporting of sexual harassment to department leaders, including Chief Bennett,

who consistently failed to take allegations of sexual harassment seriously and

instead punished Ms. Young, a victim of harassment, who they saw as creating

problems in the male-dominant police department.

                                      2.

      Ms. Young asserts claims for sex discrimination in violation of the Equal

Protection Clause of the Constitution of the United States, asserted via 42 U.S.C. §

1983, as well as multiple Georgia tort claims including assault and negligent

hiring, retention, and supervision. In addition, Ms. Young intends to assert claims

for sexually hostile work environment and retaliation under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., upon receiving a


                                           2
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 3 of 31




Notice of a Right to Sue from the Equal Employment Opportunity Commission

(“EEOC”). Plaintiff seeks back pay and the lost economic benefits of her

employment, reinstatement or front pay in lieu thereof, compensatory damages,

punitive damages against Defendants Flowers and Bennett, reasonable attorneys’

fees and costs of litigation, and all other relief this Court may deem just.

             EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                        3.

      Ms. Young filed a timely Charge of Discrimination with the EEOC on

September 15, 2020, and she plans to amend her Complaint to add Title VII claims

for sexually hostile work environment and retaliation upon receipt of a Notice of a

Right to Sue.

                          JURISDICTION AND VENUE

                                        4.

      Ms. Young’s constitutional claims present federal questions over which this

Court has jurisdiction pursuant to 28 U.S.C. § 1331 and § 1343(a).

                                         5.

      The Court has supplemental jurisdiction over Ms. Young’s state law claims

under 28 U.S.C. § 1367.




                                             3
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 4 of 31




                                       6.

      Venue is proper under 28 U.S.C. § 1391(b) and (c), as a substantial part of

the events and omissions giving rise to Plaintiff’s claims occurred in the Atlanta

Division of the United States District Court for the Northern District of Georgia.

                                     PARTIES

                                       7.

      Ms. Young is a female who resides in Cobb County, Georgia, which is in the

Atlanta Division of the Northern District of Georgia.

                                        8.

      At all relevant times, Ms. Young was an “employee” of Smyrna within the

meaning of Title VII, 42 U.S.C. §2000e(f).

                                        9.

      Defendant Smyrna is a municipal corporation in the state of Georgia and is

subject to the jurisdiction and venue of this Court. Smyrna may be served with a

copy of this Complaint and process by serving the Mayor, Derek Norton at 2800

King Street, Smyrna, Georgia 30080.

                                        10.

      At all times relevant to this action, Defendant Smyrna was Ms. Young’s

“employer” as defined by Title VII, 42 U.S.C. § 2000e(b).


                                            4
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 5 of 31




                                          11.

      Defendant Christopher Flowers was, at all relevant times, Ms. Young’s

supervisor. He is sued in his individual capacity. Defendant Flowers is subject to

the jurisdiction of this Court and may be served with process by personal service or

leaving copies of the summons and complaint at his dwelling house or usual place

of abode with some person of suitable age and discretion residing there, or by

delivering a copy of the summons and complaint to an agent authorized to receive

service of process.

                                          12.

      Defendant Joseph Bennett is Smyrna’s Chief of Police. He is sued in his

individual capacity. Defendant Bennett is subject to the jurisdiction of this Court

and may be served with process by personal service or leaving copies of the

summons and complaint at his dwelling house or usual place of abode with some

person of suitable age and discretion residing there, or by delivering a copy of the

summons and complaint to an agent authorized to receive service of process.

                                          13.

      At all times relevant to this action, Defendant Smyrna was a state actor

within the meaning of the Constitution.




                                           5
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 6 of 31




                                      14.

      At all times relevant to this action, Defendants Flowers and Bennett were

acting under color of state law.

                               Factual Background

                                      15.

      At just 20 years old, Ms. Young began her career in law enforcement as a

911 Dispatcher with Smyrna in April 2018.

                                       16.

      In this role, Ms. Young’s direct supervisor was Trainer Kaitlyn Rutzen.

                                       17.

      Kaitlyn Rutzen, in turn, reported to a shift supervisor as well as to Defendant

Flowers.

                                       18.

      Defendant Flowers supervised the department of 911 Dispatchers, including

Ms. Young and was therefore her supervisor.

                                       19.

      Not long after Ms. Young began working as a dispatcher—and despite a 20-

year age difference and a workplace power dynamic of supervisor and

subordinate—Defendant Flowers began subjecting Ms. Young to severe and


                                         6
      Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 7 of 31




pervasive sexual harassment.

             Sexual Harassment and Assault by Defendant Flowers

                                        20.

      Defendant Flowers’ sexual harassment of Ms. Young began in October

2018, after Ms. Young helped decorate Defendant Flowers’ office for his birthday,

at the request of his wife.

                                        21.

      After this incident, Defendant Flowers told Ms. Young that he was going to

figure out “payback” for her decorating his office.

                                        22.

      On October 24, 2018, Defendant Flowers texted Ms. Young suggesting

“payback” in the form of her “handcuffed and left in a dark room all night.”

                                        23.

      Defendant Flowers described this text conversation as “just an us

conversation.”

                                        24.

      Over text message, Defendant Flowers asked Ms. Young for her Snapchat

handle, asked if she was “wild and kinky,” and asked if she was “submissive.”




                                         7
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 8 of 31




                                        25.

      Defendant Flowers also asked Ms. Young about “anal beads,” stated “tell

me the kinkiest thing you have ever done,” and asked her about using “restraints.”

Defendant Flowers also used Snapchat to ask Ms. Young about receiving a “golden

shower.”

                                        26.

      Days later, on October 31, 2018, when Ms. Young arrived at the police

station with other Smyrna employees, Defendant Flowers texted her and told her

not to enter the building with her coworkers, and to wait outside.

                                        27.

      Defendant Flowers then directed Ms. Young to enter the women’s locker

room and report to the department’s gymnasium.

                                        28.

      Ms. Young refused many times and eventually gave in and followed her

supervisor’s orders and arrived in the gym, where Defendant Flowers proceeded to

repeatedly demand that Ms. Young “get on her knees.”

                                        29.

      Ms. Young refused and eventually Defendant Flowers left; afterwards,

however, Defendant Flowers texted Ms. Young, stating that she had failed the “test


                                         8
        Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 9 of 31




to obey his orders.”

                                       30.

        Over the next few months, Defendant Flowers’ sexual harassment of Ms.

Young continued.

                                       31.

        Defendant Flowers often texted Ms. Young when he was drunk and asked

her for rides. Once, he texted her after she gave him a ride home and told her he

wished he could have touched her.

                                       32.

        Defendant Flowers also sent Ms. Young pictures of himself kissing another

officer’s ex-wife, as well as pictures of his naked inner thigh going down to his

feet.

                                       33.

        Defendant Flowers also requested that Ms. Young send him inappropriate

pictures.

                                       34.

        On one occasion in November 2019, Defendant Flowers asked Ms. Young to

meet him at a RaceTrac in Hiram, Georgia. When she did, he told her to remove




                                        9
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 10 of 31




her raincoat because he had noticed that she was only wearing a small tank-top

underneath.

                                        35.

      Although Ms. Young was uncomfortable, she eventually capitulated.

                                        36.

      During this same interaction at the RaceTrac, Defendant Flowers grabbed

Ms. Young’s arm and attempted to handcuff it to the steering wheel.

                 Ms. Young’s Reporting of Sexual Harassment

                                        37.

      Ms. Young first reported Defendant Flowers’ sexual harassment to her

trainer and direct supervisor, Kaitlyn Rutzen, immediately after the first text about

“payback” was received and again after the October 31, 2018 incident when

Defendant Flowers had demanded she “get down on her knees.”

                                        38.

      Supervisor Rutzen then reported this incident to Mary Jo Bagnato, the shift

supervisor, but ultimately nothing was done in response.

                                        39.

      Later, in April 2019, a Smyrna employee anonymously reported to Chief

David Lee (the former Chief of Police) that Defendant Flowers had been sexually


                                         10
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 11 of 31




inappropriate with a dispatcher. In response to this reporting to management,

Major McCormick approached Defendant Flowers and asked if this newly-reported

incident was similar to Defendant Flowers’ sexually inappropriate behavior with

Ms. Young.

                                          40.

      Major McCormick is one of Defendant Flowers’ supervisors.

                                          41.

      In response to this reporting, Major McCormick spoke with Defendant

Flowers about the allegation, and Defendant Flowers admitted to being sexually

inappropriate with Ms. Young.

                                          42.

      Even before April 2019, Major McCormick was aware of Defendant

Flowers’ inappropriate behavior towards Ms. Young because Defendant Flowers

had previously disclosed it to him (McCormick) around January 2019 when he

explained that he was getting divorced.

                                          43.

      Even though Major McCormick learned of Defendant Flowers’ misconduct

in or around January 2019, and even though an employee reported additional




                                           11
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 12 of 31




allegations of Defendant Flowers’ inappropriate behavior in April 2019, Major

McCormick and Smyrna took no action in response.

                                       44.

      No one in Smyrna leadership or management ever asked Ms. Young about

the allegations that Defendant Flowers had acted inappropriately with her.

                                       45.

      Ms. Young was too scared to further report the sexual harassment because

her prior reports had been ignored and because additional allegations were

obviously not being taken seriously by anyone with authority in the department.

                                       46.

      Ms. Young also knew that Major McCormick was responsible for

conducting sexual harassment trainings with all officers; yet, he clearly did not

take allegations of sexual harassment seriously and completely failed to address

Defendant Flowers’ harassment of Ms. Young, despite that he had been aware of it

for many months.

                                       47.

      Ms. Young also knew that any additional allegations would be addressed by

Internal Affairs, the head of which, Lt. Mark Binicewicz, had himself engaged in

inappropriate sexual conduct with a subordinate female employee.


                                        12
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 13 of 31




                                      48.

      It was apparent to Ms. Young that the male-dominant culture was one which

tolerated sexual harassment by male superiors.

                                      49.

      At the end of 2019, Ms. Young reported Defendant Flowers’ sexual

harassment once again, this time to Lt. Brandy Forman, a female supervisor.

                                      50.

      Eventually, around February 2020, Lt. Forman reported Ms. Young’s

complaints up the chain to Defendant Chief Bennett. At this time, Lt. Forman also

told Chief Bennett more generally that there were problems in the 911 Center

because Defendant Flowers was sexually harassing dispatchers.

                       Sexual Harassment Investigation

                                      51.

      In early March 2020, Defendant Bennett held a meeting with Lt. Forman and

Ms. Young, where he, at the time, stated that Lt. Flowers’ behavior would not be

tolerated.

                                      52.

      In this meeting, Ms. Young requested that any investigation be performed by

an outside agency.


                                       13
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 14 of 31




                                       53.

      In March 2020, the Sandy Springs Police Department conducted an

investigation into Ms. Young’s complaints.

                                       54.

      Defendant Bennett sought to narrow the investigation because he sought to

hide Defendant Flowers’ past misconduct as well as the department culture, which,

from the top down, encouraged employees to look the other way in the face of

sexual misconduct by male supervisors.

                                       55.

      In fact, Defendant Bennett instructed the Sandy Springs Investigator to only

interview Ms. Young and Defendant Flowers, even though the Investigator sought

to interview other potential victims and witnesses.

                                       56.

      During Sandy Springs PD’s investigation process, Defendant Flowers

admitted to engaging in inappropriate sexual behavior, requesting sexually explicit

pictures from Ms. Young, and demanding Ms. Young get on her knees in October

2018 in anticipation of oral sex, among other things.




                                         14
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 15 of 31




                                        57.

      The investigation found that Defendant Flowers had violated department

policy and sexually harassed Ms. Young.

                                        58.

      As a result, Defendant Flowers signed a “Last Chance Agreement,” where

he specifically acknowledged that he:


      From October 2, 2018 until his removal from the 911
      director/administrative lieutenant position, Lieutenant Christopher
      Flowers knowingly violated the City of Smyrna’s Harassment policy
      by having an inappropriate relationship with his subordinate. This
      relationship included digital messaging of a sexual nature, unwanted
      physical contact, requests for the subordinate to get on her knees in
      anticipation of her performing oral sex.

                                        59.

      Despite all that occurred, Defendant Flowers was only given a seven day 12

hour suspension and a transfer to a different supervisory position.

                                        60.

      Defendant Flowers was also agreed to have no contact with Ms. Young.

                                        61.

      This Last Chance Agreement was finalized in May 8, 2020.




                                         15
    Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 16 of 31




                  Subsequent Retaliation Against Ms. Young

                                      62.

      Shortly after the sexual harassment investigation concluded in May,

Defendant Bennett told Lt. Forman that he would not fire Defendant Flowers for

his misconduct because the department had recently lost an officer in an accident,

and that firing Defendant Flowers would “make him look insensitive.”

                                      63.

      During this same conversation, Defendant Bennett told Lt. Forman that Ms.

Young had “played Lt. Flowers and taken advantage of his alcoholism.”

                                      64.

      Further, Defendant Bennett warned Lt. Forman that she “should not trust

[Ms. Young] alone around her own husband.”

                                      65.

      Within the next few weeks, Defendants Smyrna and Bennett initiated a

baseless investigation into Ms. Young and Lt. Forman—the only individuals that

had dared to speak up about sexual misconduct in the department.




                                       16
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 17 of 31




                                            66.

      This baseless investigation involved another dispatcher, Kasie Cross, who on

May 20, 2020 consumed an excessive amount of alcohol and dropped her baby

headfirst on a hardwood floor as a result, resulting in a fractured skull.

                                            67.

      Ms. Cross disclosed this to Ms. Young, who reported the incident to Lt.

Forman, as she believed she was required to do per department policy, particularly

in light of the severity of the incident.

                                            68.

      As a result, Ms. Young was required to take a baseless polygraph test

performed by a friend of Lt. Mark Binicewicz (the male officer in charge of

Internal Affairs who engaged in inappropriate sexual conduct with a subordinate

employee) and asked inappropriate questions about medications she had taken in

the past.

                                            69.

      Ms. Young’s former supervisor, Kaitlyn Rutzen, was interviewed about Ms.

Young’s sexual history.




                                             17
       Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 18 of 31




                                        70.

        Since the time she learned of Defendant Flowers’ “punishment” in May

2020, Ms. Young had continued to report his subsequent harassment and violations

of the no-contact order, throughout June 2020 as she was instructed to do so on her

“no contact agreement” unto which the department later denied.

                                        71.

        On July 8, 2020, Major McCormick told Ms. Young that she was being

placed on administrative leave because of her disclosure that she had taken

Percocet while off-duty in April 2020 in order to sleep after the death of an officer

that occurred while Ms. Young was the dispatcher.

                                        72.

        Immediately, Ms. Young was required to turn in her badge card and door ID,

and was humiliated when she was escorted out of the building like a criminal.

                                        73.

        In being placed on administrative leave, Ms. Young lost out on assured

overtime opportunities and pay, and also lost out on additional hazard and training

pay.




                                         18
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 19 of 31




                                       74.

      Subsequently, Ms. Young retained a lawyer and was scheduled to have an

administrative hearing regarding the future of her employment with Smyrna.

                                       75.

      Smyrna’s leadership told Ms. Young’s lawyer that they intended to

terminate her employment at or after her administrative hearing.

                                       76.

      Left with no other choice, Ms. Young provided Defendant Bennett with a

letter on August 3, stating that:

      The duress of the sexual harassment beginning when I was a 20 year
      old trainee, confirmed by the Sandy Springs investigation, subsequent
      retaliation by the department, unfair treatment when compared to how
      you handled the Flowers investigations, hostile work environment,
      and slandering my name throughout the department with false,
      inappropriate accusations instead of helping me find a way to heal and
      grow after what I have been through, has lead me to resigning.

                                       77.

      Ms. Young’s constructive discharge avoided a formal termination and loss

of her Georgia POST certification.




                                        19
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 20 of 31




                                       78.

      Upon information and belief, similarly situated male employees who

engaged in comparable conduct were not similarly subject to administrative leave

or similar adverse action.

                           COUNT I
SEX DISCRIMINATION IN VIOLATION OF THE EQUAL PROTECTION
              CLAUSE OF THE CONSTITUTION
                 (Asserted via 42 U.S.C. § 1983)
                     Against all Defendants

                                      79.

      Paragraphs 15 through 78 are incorporated herein by reference.

                                      80.

      The Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution entitles Ms. Young to equal protection under the laws,

including equal protection with respect to gender.

                                       81.

      The Equal Protection Clause of the Fourteenth Amendment provides a

constitutional right to be free from unlawful sex discrimination and sexual

harassment in public employment.

                                      82.

      Defendant Flowers violated Ms. Young’s rights to equal protection by, inter


                                        20
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 21 of 31




alia, subjecting her to a sexually harassing and hostile working environment

because of her sex.

                                       83.

      Defendants Smyrna and Bennett violated Ms. Young’s rights to equal

protection by failing to take reasonable preventative or corrective measures with

respect to the unlawful harassing conduct even though they knew of, and were on

notice of, Defendant Flowers’ sexual harassment of Ms. Young and others.

                                       84.

      Defendants Smyrna and Bennett also violated Ms. Young’s rights to equal

protection by retaliating against her when they subjected her to a baseless

investigation, placed her on administrative leave, and constructively discharged her

because of her sex.

                                       85.

      Defendants’     conduct   constitutes   unlawful   sexual   harassment    and

discrimination, based upon gender, in violation of the Equal Protection Clause.

Additionally and alternatively, Defendants unlawful conduct constitutes sexual

harassment culminating in adverse employment action against Ms. Young.

                                      86.

      Defendants Smyrna, Flowers, and Bennett undertook all of the unlawful


                                        21
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 22 of 31




conduct giving rise to Ms. Young’s claims while acting under color of State, local

law, regulations, customs or usages.

                                       87.

      Defendant Flowers, individually, violated clearly established law prohibiting

sexually harassing a subordinate in the workplace.

                                       88.

      Defendant Flowers undertook his unlawful conduct intentionally, recklessly

and maliciously with respect to Ms. Young and her federally protected rights,

entitling her to recover compensatory and punitive damages against him,

individually.

                                       89.

      In failing to take any corrective action despite knowing of Defendant

Flowers’ unlawful conduct towards Ms. Young, Defendant Smyrna ratified

Defendant Flowers’ conduct, and also exhibited deliberate indifference to Ms.

Young’s equal protection rights.

                                       90.

      In addition, Defendant Smyrna had a custom or policy of a code of silence in

the face of male supervisors sexually harassing female subordinates. Additionally

and alternatively, Defendant Smyrna had a custom or policy of enforcing the code


                                        22
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 23 of 31




of silence by punishing female employees who reported sexual misconduct by

male supervisors.

                                          91.

      Defendant Bennett, a final policymaker for Defendant Smyrna, violated

clearly established law prohibiting sex discrimination in public employment when

he, inter alia, baselessly investigated her, placed her on administrative leave, and

constructively discharged her.

                                          92.

      Defendant Bennett undertook his unlawful conduct intentionally, recklessly

and maliciously with respect to Ms. Young and her federally protected rights,

entitling her to recover compensatory and punitive damages against him,

individually.

                                      93.

      Defendants’ actions were willful, wanton, and intentionally directed to harm

Ms. Young.

                                      94.

      Defendants’ actions were reckless and were taken in willful disregard of the

probable consequences of their actions.




                                           23
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 24 of 31




                                       95.

      As a direct and proximate result of the Defendants’ violations of the Equal

Protection Clause, Ms. Young has suffered damages including lost wages, lost

benefits, emotional distress, inconvenience, loss of benefits, humiliation, and other

indignities.

                                  COUNT II
                                  ASSAULT
                Against Defendant Flowers and Defendant Smyrna

                                        96.

      Paragraphs 15 through 78 are incorporated herein by reference.

                                        97.

      On or around October 31, 2018, Defendant Flowers instructed Ms. Young to

enter the gymnasium and then demanded numerous times that she “get on her

knees,” in anticipation of oral sex.

                                        98.

      In or around November 2019, Defendant Flowers grabbed Ms. Young’s arm

and attempted to handcuff it to a steering wheel.

                                        99.

      On multiple occasions, Defendant Flowers’ conduct and actions toward Ms.

Young reasonably led her to anticipate that he would engage in the unwanted


                                         24
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 25 of 31




touching of her, and in fact he did touch her, constituting an assault.

                                         100.

      Based on its actual and constructive knowledge of Flowers’ misconduct and

his history and propensity for the same, coupled with its failure to intercede on Ms.

Young’s behalf, Defendant Smyrna condoned, adopted, and ratified Flowers’

conduct, making it liable for his assault of Ms. Young.

                                         101.

      As a result of Defendants’ unlawful actions, Ms. Young has suffered

emotional distress, inconvenience, humiliation, and other indignities.

                              COUNT III
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
            Against Defendant Flowers and Defendant Smyrna

                                         102.

      Paragraphs 15 through 78 are incorporated herein by reference.

                                         103.

      Defendant Flowers intentionally, maliciously, wantonly and in gross and

reckless disregard for Ms. Young’s health and safety, engaged in extreme and

outrageous conduct when he subjected Ms. Young to embarrassment, humiliation,

degradation, and ridicule by sexually harassing her, thereby causing Ms. Young to




                                          25
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 26 of 31




suffer extreme emotional distress, mental anguish, humiliation, and other

indignities.

                                       104.

      Defendant Flowers’ conduct toward Ms. Young was objectively malicious,

wanton, and wholly incompatible with the standards of society.

                                       105.

      Based on its actual and constructive knowledge of Defendant Flowers’

sexual harassment and his history and propensity for same, coupled with its failure

to intercede on Ms. Young’s behalf, Defendant Smyrna condoned, adopted, and

ratified Defendant Flowers’ conduct, making it liable for Flowers’ intentional

infliction of emotional distress upon Ms. Young.

                                       106.

      As a result of Defendants’ unlawful actions, Ms. Young has suffered

emotional distress, inconvenience, humiliation, and other indignities.

                              COUNT IV
               NEGLIGENT RETENTION AND SUPERVISION
                       Against Defendant Smyrna

                                       107.

      Paragraphs 15 through 78 are incorporated herein by reference.




                                         26
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 27 of 31




                                      108.

      Throughout Ms. Young’s employment, Defendant Flowers regularly and

repeatedly subjected Ms. Young to sexual advances, sexual innuendos, offensive

touching, and other forms of sexual harassment.

                                      109.

      Smyrna was aware of Defendant Flowers’ sexual harassment of Ms. Young;

yet, Smyrna continued to require Ms. Young to report to, and interact with,

Flowers.

                                      110.

      Defendant Flowers’ continual sexual harassment of Ms. Young created an

intimidating, hostile, and offensive working environment for Ms. Young and other

employees.

                                      111.

      Smyrna failed to take any remedial action toward Defendant Flowers, even

after Ms. Young complained of Flowers’ sexual harassment on numerous

occasions and even after high level supervisors became aware of this harassment.

                                      112.

      Defendant Flowers’ continuously harassed Ms. Young until she was

constructively discharged.


                                       27
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 28 of 31




                                       113.

      Moreover, Smyrna took no steps to correct the sexually harassing work

environment that existed.

                                       114.

      The sexually harassing work environment includes, but is not limited to,

inappropriate comments and touching by Flowers.

                                       115.

      Smyrna continues to employ Defendant Flowers when it actually knows,

constructively knew, or in the exercise of reasonable care should have known, of

Flowers’ prior history of, reputation and propensity for, sexual harassment directed

toward Ms. Young and/ or other employees.

                                       116.

      Notwithstanding Smyrna’s actual and constructive knowledge of Flowers’

prior history of, reputation, and propensity for, sexual harassment, Smyrna

negligently supervised Flowers, failed to intercede on Ms. Young’s behalf, and

negligently retained Defendant Flowers, thereby ratifying, condoning, and

adopting his conduct, making Smyrna liable for the negligent supervision and

retention of Flowers.




                                        28
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 29 of 31




                               COUNT V
           PUNITIVE DAMAGES UNDER O.C.G.A. § 51-12-5.1
             Against Defendant Flowers and Defendant Smyrna

                                        117.

      Paragraphs 15 through 78 are incorporated herein by reference.

                                        118.

      All of Defendants’ unlawful conduct set forth herein was intentional, willful,

malicious, and conducted with the deliberate intent to harm Ms. Young, or was

done with reckless disregard for Ms. Young and her rights.

                                        119.

      Accordingly, Defendants are liable to Ms. Young for punitive damages.

                           COUNT VI
     ATTORNEYS’ FEES AND COSTS UNDER O.C.G.A. § 13-6-11
         Against Defendant Flowers and Defendant Smyrna

                                        120.

      Paragraphs 15 through 78 are incorporated herein by reference.

                                        121.

      By their actions described above, and by their stubborn litigiousness prior to

and during this lawsuit, Defendants acted in bad faith, were stubbornly litigious,

and put Ms. Young to unnecessary trouble and expense.




                                         29
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 30 of 31




                                          122.

      Thus, under O.C.G.A. § 13-6-11, Ms. Young is entitled to recover her

attorneys’ fees and expenses incurred in prosecuting this action.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a TRIAL BY JURY and that the

following relief be granted:

      A.     That this Court take jurisdiction of this matter;

      B.     That process be served;

      C.     That Ms. Young be awarded a declaratory judgment that Defendants

violated the constitution and Georgia law, as described above;

      D.     That this Court enter a permanent injunction, prohibiting Defendants

from engaging in unlawful employment practices, including unlawful sexual

harassment, assault, and negligent retention.

      E.     That the Court award Ms. Young her full back pay and reinstatement or

front pay in lieu thereof, in an amount to be determined at the trial of this case;

      F.     Prejudgment interest and post-judgment interest;

      G.     That the Court award compensatory damages in an amount to be

determined by the trier of fact;

      H.     That the Court award punitive damages against Defendant Flowers in


                                           30
     Case 1:20-cv-04423-CAP-WEJ Document 1 Filed 10/29/20 Page 31 of 31




an amount to be determined by the enlightened conscience of the jury to be

sufficient to punish Defendant Flowers for his conduct toward Plaintiff and deter

him from similar conduct in the future;

       I.     That the Court award Plaintiff her costs in this action and reasonable

attorneys’ fees pursuant to 42 U.S.C. § 1988, and other applicable laws;

       J.     That the Court grant Plaintiff the right to have a trial by jury on all

issues triable to a jury; and

       K.     That the Court grant such additional relief as the Court deems proper

and just.

       Respectfully submitted this 29th day of October, 2020.

                                               BUCKLEY BEAL, LLP

                                       By:     /s/ Rachel Berlin Benjamin
                                               Rachel Berlin Benjamin
                                               Georgia Bar No. 707419
                                               rberlin@buckleybeal.com


600 Peachtree Street NE
Suite 3900
Atlanta, GA 30308
Telephone: (404) 781-1100
Facsimile: (404) 781-1101

Counsel for Plaintiff




                                          31
